Citation Nr: 1639304	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left knee Osgood-Schlatter disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from August 1, 1995, to August 30, 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2013, the Veteran requested a Board video-conference hearing.  In July 2016, the Veteran received notification that a video-conference hearing was scheduled for August 25, 2016, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  The Veteran's left knee Osgood-Schlatter disease clearly and unmistakably existed prior to his active service.

 2.  The Veteran's left knee Osgood-Schlatter disease clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.

3.  An acquired psychiatric disorder was not shown to have been diagnosed in service; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.



CONCLUSIONS OF LAW

1.  Criteria for service connection for Osgood-Schlatter's disease of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he did not appear.

The Veteran was also provided a VA examination for his left knee Osgood-Schlatter disease (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examination was requested in relation to the issue of service connection for an acquired psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for an acquired psychiatric disorder.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that an acquired psychiatric disorder had its onset during active service or competent evidence even suggesting that acquired psychiatric disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's acquired psychiatric disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements after his separation from active service. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Left Knee Osgood-Schlatter Disease

The Veteran filed his service connection claim for left knee Osgood-Schlatter disease in September 2011, which was denied by the September 2012 rating decision.  The Veteran asserts that while he was diagnosed with left knee Osgood-Schlatter disease prior to his active service, he had no symptomology prior to his active service.  He further asserted that basic training permanently aggravated the Osgood-Schlatter's disease in his left knee.

A veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1132.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 C.F.R. § 3.304 (b)(1), the term "noted" denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304 (b)(1).

When no preexisting condition was noted upon entry into service, the burden falls on the government, not the veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, the Veteran's pre-enlistment examination in November 1994 shows that his lower extremities were found to be normal.  His entrance papers do not document any left knee conditions, to include Osgood-Schlatter's disease.  Accordingly, the presumption of soundness attaches.  Therefore, the Board must address whether there is clear and unmistakable evidence that the Veteran's left knee Osgood-Schlatter disease both preexisted service and was not aggravated by service.

With regard to the first prong, on June 2012, the Veteran was afforded a VA examination for his left knee.  The Veteran reported that he was diagnosed with Osgood-Schlatter disease in 1992 when he was 15 years old.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's left knee Osgood-Schlatter's disease clearly and unmistakably existed prior to his active service.

As the VA examiner's opinion is consistent with the evidence of record, including the Veteran's own self-reports, it is given great probative weight.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.  There is essentially no disagreement with the conclusion that the Veteran experienced Osgood-Schlatter disease prior to service.  As such, the first prong of the presumption of soundness has clearly been rebutted by clear and unmistakable evidence.

The inquiry then shifts to whether the evidence clearly and unmistakably shows that the Veteran's left knee Osgood-Schlatter disease was not aggravated by service.  While the Veteran acknowledges that his Osgood-Schlatter disease existed prior to service, he has asserted that his left knee disability was aggravated by his military service.

The Veteran enlisted in the Marine Corps in the beginning of August 1995.  On August 21 he was seen with complaints of left knee pain which had reportedly existed from the date of enlistment to the present and was caused by running.  The medical officer provided a provisional diagnosis of R/O Osgood-Schlatter's disease.  The Veteran's STRs show on August 23, 1995, the Veteran was seen with complaints of left knee pain.  He stated that he did not feel like he could continue training with his condition the way it was.  The medical officer assessed the Veteran's with Osgood-Schlatter's disease that existed prior to enlistment and recommended that the Veteran rehab his knee until it was functioning at the level it was prior to enlistment.  On medical examination, he was diagnosed with left knee Osgood-Schlatter disease and referred for separation.  At a later examination on August 25, 1995, he reported that his left knee was in the same condition as it existed prior to service.  The examiner noted that the Veteran had not incurred any injuries during his brief period of service and had no defects that were aggravated by his active service.

Once again, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the June 2012 VA examiner opined that the Veteran's left knee Osgood-Schlatter disease was clearly and unmistakably not aggravated beyond its natural progression.  The examiner noted that although the Veteran experienced pain with running during basic training, he recovered to baseline with an unremarkable physical exam.  The examiner reported that the Veteran's discomfort therefore was related to chronic use throughout the years and aging.

As the VA examiner's opinion is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that no increase in the Veteran's preexisting left knee disorder was shown, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.  As such, the second prong of the presumption of soundness has been rebutted.

As such, the Veteran's left knee Osgood-Schlatter disease clearly and unmistakably existed prior to his active service.  In addition, the Veteran's left knee Osgood-Schlatter disease clearly and unmistakably was not aggravated beyond its natural progression.

Regarding the Veteran's own assertions that his preexisting left knee Osgood-Schlatter disease was aggravated by his service, the Board finds that this is not competent evidence.  While he may be competent to describe the symptoms he experiences, and could therefore describe an increase in left knee symptoms; as a layperson, he lacks the medical training and expertise to, for example, determine whether a left knee disorder was aggravated (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In addition, the VA examiner noted that the Veteran's left knee disorder returned to baseline.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Therefore, the record contains no competent evidence supporting in-service aggravation of the Veteran's preexisting left knee Osgood-Schlatter disease.

While the Veteran's left knee may now be worse than it was during service, the Veteran has not shown that his Osgood-Schlatter's disease itself worsened, as opposed to another type of left knee problem which onset after service.

As such, the criteria for service connection have not been met and the Veteran's claim is denied.



Acquired Psychiatric Disorder

The Veteran filed his service connection claim for an acquired psychiatric disorder in September 2011, which was denied by the September 2012 rating decision.  The Veteran asserts that after his separation from service, he became very depressed.

The Veteran's STRs show that he had a normal psychiatric examination at his entrance examination in November 1994.  STRs do not show any complaints, symptoms, or diagnosis for any mental health symptoms.

The Veteran's medical treatment records after his separation from active service show he first diagnosed with bipolar disorder and depressive disorder in December 1995, after his separation from active service.

At the time of his November 1994 intake examination, the Veteran had a normal psychiatric examination.  He was not diagnosed with an acquired psychiatric disorder until after his separation from service, which the Veteran himself reported.  The Veteran has been diagnosed with bipolar disorder and depressive disorder.  However, these diagnoses do not appear among the list of "psychoses" for which service connection may be granted presumptively or based upon a continuity of symptomatology.  See 38 C.F.R. § 3.309(a).

Based upon the evidence of record, the Board finds there is no evidence that an acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, the Veteran's medical records show he was diagnosed with an acquired psychiatric disorder in December 1995, after his separation from service, and the Veteran reported that his mental health symptoms began after his separation from service.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder is due to his active service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a psychiatric disorder or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau, 492 F. 3d 1372.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

As such, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a left knee disorder is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


